  Case 19-60919         Doc 23      Filed 06/26/19 Entered 06/26/19 09:53:46              Desc Main
                                      Document     Page 1 of 2




SIGNED THIS 25th day of June, 2019


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF VIRGINIA

In re
John E Catlin                                                                       Chapter 13
Cindy H Catlin                                                                      Case No 19-60919
Debtor(s)

                                   ORDER CONFIRMING PLAN

The Chapter 13 Plan filed by the Debtor(s) 5/8/2019, having been transmitted to all creditors;
and it having been determined that the plan meets each of the requirements of 11 U.S.C. §
1325(a);

It is ORDERED that:

(1) The Plan as filed or modified is CONFIRMED.

(2) Upon entry of this order, all property of the estate shall revest in the Debtor(s).
Notwithstanding such revesting, the Debtor(s) shall not encumber, refinance, sell or
otherwise convey real property without first obtaining an order of approval from
this Court.

(3) All funds received by the Chapter 13 Trustee on or before the date of an order
of dismissal shall be disbursed to creditors, unless such disbursement
would be de minimis, in which case the funds may be disbursed to the Debtor(s)
or paid into the Treasury registry fund account of the Court, at the discretion of the
Trustee. All funds received by the Chapter 13 Trustee after the date of the entry of
the order of dismissal or conversion shall be refunded to the Debtor(s) at their
address of record.




                                                      1
  Case 19-60919           Doc 23       Filed 06/26/19 Entered 06/26/19 09:53:46                     Desc Main
                                         Document     Page 2 of 2




(4) Other provisions:
If the IRS has not amended its proof of claim within 60 days after the governmental bar date to
reflect assessed 2016 and 2019 tax returns, debtor's counsel will promptly object to the IRS proof of
claim #1; if the Court overrules the objection and the amount of taxes deemed to be owed is
significantly higher than that provided for in the plan, the debtor will promptly amend the plan to
provide for the additional taxes owed.

Parts 2.1 and 2.5 of the Plan are amended as follows: Payments of $350 monthly for 46 months.
The total of plan payments is $16,100.
Trustee withdraws Motion to Dismiss.

                                              ***End of Order***


/s/ Herbert L. Beskin
Herbert L. Beskin, Chapter 13 Trustee
VSB # 15050
P.O. Box 2103, Charlottesville VA 22902
Tel: (434) 817-9913, ext. 121
E-mail: hbeskin@cvillech13.net

SEEN AND AGREED

/s/ Stephen E. Dunn
Stephen E. Dunn, Esq.
VSB # 26355
201 Enterprise Drive
Suite A
Forest, VA 24551
434-385-4850
Fax : 434-385-8868
Email: stephen@stephendunn-pllc.com




Service of this Order is directed to the Debtor(s), Debtor(s) Attorney, the Trustee, the United States Trustee, the
Internal Revenue Services, the U.S. Attorney, Debtor(s)’ employer (if any wage deduction order is being modified)
and all creditors specifically dealt with by the terms of this order.




                                                         2
